         Case 7:16-cv-06325-KMK Document 73 Filed 05/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GUSTAVIA HOME, LLC,

                              Plaintiff,                   Case No. 16-CV-6325 (KMK)
        v.
                                                                     ORDER
 MANUEL R. SALAZAR, et al.,

                              Defendants.



KENNETH M. KARAS, United States District Judge:

       For the reasons stated on the record at the Oral Argument on May 20, 2020, the Court

denies Plaintiff’s Motion for Summary Judgment.

       The Clerk of the Court is respectfully directed to terminate the pending Motion, (Dkt. No.

50).

SO ORDERED.

DATED:        May 21, 2020
              White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
